           Case 2:19-cv-01383-GMN-DJA Document 16
                                               15 Filed 10/14/20
                                                        10/13/20 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2
     GREG ADDINGTON
 3   Nevada State Bar No. 6875
     Assistant United States Attorney
 4   Bruce R. Thompson U.S. Courthouse & Fed. Bldg.
     400 South Virginia Street, Suite 900
 5   Reno, Nevada 89501
     (775) 784-5438
 6   Greg.Addington@usdoj.gov
     Attorneys for Defendants
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10     DIONISIE RAZVAN SPOREA and                              2:19-cv-1383-GMN-DJA
       SKAI NICOLE PEED-SPOREA,
11                                                            STIPULATION AND ORDER FOR STAY
                              Plaintiffs,                     OF PROCEEDINGS PENDING AGENCY
12                                                            DECISION
                 v.
13
       UNITED STATES OF AMERICA, et al.,
14
                              Defendants.
15

16          Each of the parties to this action, through their respective counsel, stipulate and agree as

17   follows:

18          1. This is an action under the Administrative Procedure Act seeking judicial review of an

19   immigration-related agency decision issued by the United States Citizenship and immigration Services

20   (USCIS) in May 2019.

21          2. The May 2019 USCIS decision denied plaintiff Dionisie Sporea’s application for

22   adjustment of status (form I-485) based on USCIS’s determination that Dionisie Sporea had entered

23   the United States as a “crewman” and was thus ineligible for adjustment of status to lawful permanent

24   resident.

                                                          1
           Case 2:19-cv-01383-GMN-DJA Document 16
                                               15 Filed 10/14/20
                                                        10/13/20 Page 2 of 3



 1          2. USCIS has vacated its May 2019 decision denying plaintiff Dionisie Sporea’s application

 2   for adjustment of status (form I-485) and will reopen the administrative proceeding regarding the

 3   application.

 4          3. The re-opened administrative proceeding will include USCIS’s interview of applicant

 5   Dionisie Sporea regarding his application for adjustment of status, further development of the

 6   Administrative Record pertaining to the application with materials and information relevant thereto,

 7   and USCIS’s reconsideration of Dionisie Sporea’s application for adjustment of status (form I-485) to

 8   lawful permanent resident .

 9          3. USCIS expects to schedule and conduct an interview of Dionisie Sporea within 60 days

10   following the Court’s approval of the within stipulation and will use its best efforts to do so.

11          4. USCIS expects to issue a decision to grant Dionisie Sporea’s re-opened application for

12   adjustment of status or, alternatively, issue a Notice of Intent to Deny (NOID) the application within

13   60 days following the interview of Dionisie Sporea and will use its best efforts to do so. In the event a

14   NOID is issued, plaintiff Sporea will be provided an opportunity to respond to the NOID with

15   additional information and/or materials and USCIS will thereafter issue its final decision within 60

16   days of USCIS’s receipt of Sporea’s response.

17          5. Based on the foregoing, the parties jointly request that this civil action be stayed until

18   February 19, 2021 in order to provide time for USCIS to schedule and conduct an interview of

19

20   //

21

22   //

23

24   //

                                                           2
           Case 2:19-cv-01383-GMN-DJA Document 16
                                               15 Filed 10/14/20
                                                        10/13/20 Page 3 of 3



 1   Dionisie Sporea and to reconsider his eligibility for adjustment of status to lawful permanent resident.

 2   The parties propose to file a status report no later than February 12, 2021.

 3

 4   _/s/ Anna Darbinian________                           _/s/ Greg Addington_____________
     ANNA DARBINIAN, ESQ,                                  GREG ADDINGTON
 5   Counsel for Plaintiffs                                Assistant United States Attorney

 6
             Based on the foregoing stipulation and good cause appearing therefor, IT IS HEREBY
 7   ORDERED that this action is STAYED until February 19, 2021. The parties shall file a joint status
     report no later than February 12, 2021.
 8

 9   Dated this 14
                __ day of October, 2020

10

11                                                         _________________________________
                                                           Gloria M. Navarro, District Judge
12                                                         United States District Court
13

14

15

16

17

18

19

20

21

22

23

24


                                                          3
